Russell, O. J.
Since this ease raises only a question as to the constitutionality of a municipal ordinance of the City of Valdosta, the Court of Appeals has jurisdiction, and the Supreme Court has no jurisdiction, to decide the questions raised by the bill of exceptions. The ruling in this *225case is controlled by the decision in Thompson v. Atlanta, 176 Ga. 489 (168 S. E. 312).
No. 10028.
January 16, 1934.
H. B. Edwards, for plaintiff in error.
Franklm & Lcmgdale and H. G. Eberhardt, contra.

Transferred to Court of Appeals.


Bech, P. J., and Atkinson, Gilbert, and Bell, JJ., coneur.